                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
      Plaintiff,                                         )
                                                         )
 v.                                                      )   No. 4:19-cr-441 CDP
                                                         )
 RASHEME BRIDGES,                                        )
                                                         )
      Defendant.                                         )


                      DEFENDANT’S SECOND UNOPPOSED MOTION TO
                           MODIFY CONDITIONS OF RELEASE

         COMES NOW Defendant, Rasheme Bridges, by and through counsel, and moves this

Court, pursuant to 18 U.S.C. § 3145(a)(2), to modify condition 7(f) of his conditions of release to

permit him to reside at 3042 Country Green, Apt C., in Florissant, rather than 4938 Margaretta in

the City of St. Louis. In support of this motion, Defendant states as follows:

         1. On July 9, 2020, this Court admitted Defendant to bail on a combination of conditions

             of release designed to reasonably assure his appearance as required and the safety of any

             other person and the community. See Order Setting Conditions of Release [Doc. Text

             #50].

         2. Conditions 7(f) is among the conditions this Court imposed. See id.

         3. Condition 7(f) requires Defendant to reside with his mother at 4938 Margaretta in St.

             Louis.

         4. Defendant would prefer to reside with his fiancé at 3042 Country Green, Apt. C., in

             Florissant.

         5. Defendant believes it is in his best interest to reside with his fiancé while on release. See

             id.
                                                     1
       6. Defendant, through counsel, has discussed this matter with Assistant United States

           Attorney, Angie Danis.

       7. Ms. Danis does not object to Defendant’s request.

       8. Defendant, through counsel, has discussed this matter with Pretrial Services Officer

           Michael Warren.

       9. Mr. Warren does not object to Defendant’s request.

       WHEREFORE, Defendant moves this Court, pursuant to 18 U.S.C. § 3145(a)(2), to modify

condition 7(f) of his conditions of release to permit him to reside at 3042 Country Green, Apt C., in

Florissant, rather than 4938 Margaretta in St. Louis.




                                               Respectfully submitted,

                                       By:     /s/ Adam D. Fein

                                               ADAM D. FEIN, # 52255 MO
                                               Attorney for Defendant
                                               120 Central Avenue, Suite 130
                                               Clayton, Missouri 63105
                                               (314) 862-4332
                                               afein@rsflawfirm.com




                                  CERTIFICATE OF SERVICE

               I hereby certify that on September 8, 2020, the foregoing was electronically filed with
       the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
       Ms. Angie Danis, Assistant United States Attorney.




                                                   2
